AsxwrIX   ,,.TExA~
   WILL     WILSON
A-rrO?clwRY   GS:SEHAx.

                                     June 24, 1957

      Honorable Robert S. Calvert                 Opinion W-171.
      Comptroller of Public Accounts
      Capit 01 St at ion                         ‘Re:   Whether or not one per
      Austin, Texas                                     cent (1%) of the total
                                                        value of the Permanent
                                                        School Fund may be
                                                        transferred  to the Avail-
                                                        able School Fund for the
                                                        support of public schools
                                                        between August 15 and
                                                        August 31, 1957, as di-
                                                        rected in Section 1,
                                                        House Bill #103, 55th
      Dear MI?*Calvert:                                 Legislature.
                You have requested an opinion as to whether you can
      make the transfer   provided for in House Bill No. 103, Acts of
      the 55th Legislature,    Regular Session, 1957, between August 15,
      and August 31, 1957, as directed     in Section 1 of House Bill
      103.
                    House Bill   103 provides     as follows:
                   “Sect ion &. The State Comptroller of Public
             Accounts is hereby directed to transfer     one Per
             cent (1%) of the total value of the Permanent
             School Fund to the Available School Fund for the
             support of public schools.    Such transfer   shall
             be made between August 15 and August 31 of the fis-
             cal years ending August 31, 1957, August 31, 1958,
             and August 31, 1959, respe’ctively,   provided that
             the total amount transferred    for the three !3)
             years shall not exceed the income from annual de-
             lay rentals on oil, gas and other mineral leases
             accruing to the Permanent School Fund from Septem-
             ber 1, 1953, to August 31, 1959.
                   ttSec. 2. The importance of this legislation
             to the people of the State of Texas, and the
             crowded conditions  of the calendars in both Houses
             of the Legislature,  create an emergency and an im-
             perative public necessity   that the Constitutional
Honorable   Robert       S. Calvert,   page 2    (WW-171)


     Rule requiring bills to be read on three several
     days in each House be suspended; and said Rule
     is hereby suspended, and this Act shall take ef-
     fect and be in force from and after September 1,
      1957."
           Under the provisions  of House Bill 103, the Comptrol-
ler of Public Accounts is directed to make the transfers   pro-
vided therein between August 15, and August 31, for the fiscal
years ending on August 31, 1957, August 31,.1958 and August 31,
1959. The emergency clause of the Bill provides that the Act
shall take effect  and be in force from and after September 1,
1957.
               Section    39 of Article   III   of the Constitution     of Texas
provides:
            ‘“No law passed by the Lagislature,    except the
      general appropriation     act, shall take effect   or go
      into force until ninety days after the adjournment
      of the session at which it was enacted, unless in
      case of an emergency, which emergency must be ex-
      pressed in a preamble or in the body of the act,
      the Legislature    shall, by a vote of two-thirds    of
      all the members elected to each House, otherwise
      direct ; said vote to be taken by yeas and nays,
      and entered upon the journals.”
          House Bill 103 did not receive a two-thirds                 vote    of all
Members elected to each House of the Legislature.
           In construing emergency clauses of bills, it was stated
  Mis u i-Kansas-Texas R. Co of Texas v. Thomaspg, 280 S.W.
$5 (Csi.ipp.   1926, error ref.;:
            “Emergency clauses on bills     . . . are not added
      for the purpose of clarifying     or declaring the in-
      tention of the Legislature,     nor to explain the ex-
      press language of the act; but only for the purpose
      of setting forth the reasons for the suspension of
      the constitutional    rule requiring the bill to be read
      on three separate days, and for putting into imme-
      diate effect    such act, whatever be its scope and terms.”
             In passing on a similar question,           it was stated       in
Attorney    General’s Opinion S-90 (1953) :
               “Such House Bill No. 11 did not receive a two-
      thirds     vote of all members elected to each House of
Honorable   Robert   S. Calvert,   page 3   (WW-171)


     the Legislature.     Consequently,     under the above
     quoted constitutional     prohibition,    the provi-
     sions of the emergency clause attempting to fix
     an effective    date prior to the expiration      of
     ninety days after adjournment are of no force or
                  oaus v. Chorp, 136 Tex. 209, 150 S.W.

           “While the courts have recognized that even
     when an emergency clause is ineffective    because
     lacking the necessary two-thirds   vote, it may be
     looked to as an aid in determining Legislative      in-
     tent, as in Pooham v. Patt    son. 121 Tex. 615 51
S.W.2d 680 (1932)    it is b%evld   that it shoild
     be looked to as aA aid only, and only to determine
     intent where provisions   are ambiguous,’ and not to
     create or read into the act effective    terms or
     provisions  not found elsewhere therein.    . . *‘I
           Likewise , in Attorney    General’s’Opinion   O-5471 (19431,
it was held:
             “Since Senate action on final passage was
     not taken by a record vote showing that two-
     thirds of all members elected to the Senate ap-
     proved the Act, its emergency clause was of no
     effect,     and it did not go into force until ninety
     days after adjournment of the Legislature.     . . .*
           Therefore,    since House Bill 103 did not receive a two-
thirds vote of all members elected to each House of the Legisla-
ture, Section 2 is of no effects and did not create or read into
the act effective    terms or provisions   not found elsewhere.  There
are no other provisions      in Rouse Bill 103 providing for any ef-
fective date.
           In view of the provisions  of Section 39, Article III
of the Constitution  of Texas, the effective   date of House Bill
103 is ninety (90) days after the adjournment of the 55th Legis-
lature (August 22, 1957).
           You are therefore advised that you are authorized to
make the transfer  described in Section 1 of House Bill 103 be-
tw den August 22nd, and August 31st, 1957 a
                                                              -   -




Honorable   Robert S. Calvert,   page 4   (W-171)




            Since House Bill 103 of the 55th Legislature
      is effective  on August 22, 1957, the Comptroller
      of Public Accounts is authorized to transfer    one
      per cent (l$) of the total value of the Permanent
      School Fund to the Available School Fund for the
      support of public schools and to make such trans-
      fer between August 22, and August 31, 1957.
                                   Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas




JR:pf:wb                             Assistant
APPROVED:
OPINION COMMITTEE:
H. Grady Chandler,    Chairman
Wm. hi. Allen
Byron Fullerton
REVIEWED
       FOR THE ATTORNEY
                      GENERAL
BY:   Geo. P. Blackburn